Title: To Thomas Jefferson from Thomas Barclay, 1 March 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 1 Mch. 1792. He has learned of important developments in Morocco since his letters of 23 and 24 Feb.—Muley Yezid eluded Ben Assar’s army and arrived at the city of Morocco on 2 Feb. Four days later he captured and pillaged the city. The “devoted Jews” were given up to plunder, friends and enemies alike suffered at the hands of his army, and even Francis Chiappe’s property was pillaged.—Muley Ischem and Ben Assar reached the Plain of Morocco on 12 Feb. with 30,000 men and did battle with Muley Yezid and an army half that size. After four hours the former army retreated to Safi with a loss of 1,300 men killed and 800 taken prisoner. Muley Yezid, who suffered two or three wounds, brutally revenged himself on the prisoners. “He ordered them to be nailed up against the walls and upon the floors where they happened to be and he prohibited all persons from administering any kind of relief to them. He put to death without any apparent reason two Christians who had been several years employed by his father as stone cutters, and two French men who had passed into his Country from Ceuta. In short from the twelfth to the sixteenth such a Scene of slaughter was exhibited at Morocco as has seldom been heard of.” These atrocities ended on 16 Feb. when Muley Yezid died of his wounds.—One of Muley Slema’s sons arrived in Tangier on 25 Feb. with an account of the demise of Muley Yezid and the death in the aforementioned battle of Muley Ischem. Two days later the Basha of Tangier proclaimed Muley Slema as Emperor. He still has some doubt about Muley Ischem’s death but expects to receive confirmation of it shortly. It is possible that Abderhaman will dispute Muley Slema’s accession, in which case Slema can expect support from Spain, having already sent an express to that country to notify it of his good wishes towards it. Slema “is brother to Yezid by father and mother, of a pacific temper, and at present extreamly poor. I shall present my self to him, if he remains unrivalled, or appears with a superiority, as Consul sent to his brother, and I doubt not I shall share the same fate with the others, being now all on the same footing.”
        